Case 2:20-cv-00581-JAD-NJK Document 33 Filed 06/11/21 Page 1 of 2




                                                    ECF No. 33
Case 2:20-cv-00581-JAD-NJK Document 33 Filed 06/11/21 Page 2 of 2




          11th          June



          /s/ Bruce Scott Dickinson




        Based on the parties' stipulation [ECF No. 33] and good cause appearing, IT IS
 HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
 its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                                  _________________________________
                                                  U.S. District Judge Jennifer A. Dorsey
                                                  Dated: June 18, 2021



         /s/ Bruce Scott Dickinson
